DETAILED ACTION
Response to Arguments
Applicant’s arguments filed 11/15/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument regarding controlling the tension across a sample, the examiner disagrees. Newsam discloses a tensioner (pillars, 518; screws, 519;) which applies a tensile force across the surface of the compressible sheet (By tightening clamping screws (519) mounted though the upper face of the vertical pillars a uniform clamping pressure may be applied to the circuit wiring plate (513), donor plate (530), lamina (514) and receptor plate (515), keeping this assembly together and ensuring sealing of the lamina at the perimeter of each donor well (524) and receptor well (527).) as discussed in paragraphs 108-109.
Therefore, the device disclosed by Newsam in view of Oprandy is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure the device of Newsam in view of Oprandy is capable of providing the operating conditions as listed in the intended use section of the claim.
In other words, absent evidence to the contrary, the device disclosed by Newsam in view of Oprandy would be able to perform the same functions.
Additionally, it is noted that apparatus claims cover what a device is, not what a device does or how it is to be used. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.

Claim Objections
Claim 13 is objected to because of the following informalities:  claim 13 requires the limitation “one or more compression member through hole”. However, the limitation should read “one or more compression plate through holes” Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “the one or more compression member through hole” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 7, 9-10, 12-14, 17-18, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Newsam et al. (hereinafter Newsam) US 2007/0183936 cited in the IDS filed 11/19/2018 in view of Oprandy US 5,039,493 cited in the IDS filed 11/19/2018.
Regarding claim 1, Newsam discloses a base (donor plate, 211 and 530) comprising a plurality of channels (channels 214) for receiving a reagent as discussed in at least paragraphs 94, 96 and 108, the channels being spaced across the surface of the base and having one or more walls which extend through the base from a first base surface to a second base surface as shown in at least Fig. 2A, a compression member (receptor plate, 213 and 513) containing a plurality of openings (grooves, 220) which extend through the compression member and which are positioned across the surface of the compression member as discussed in at least paragraphs 94, 96 and 108, one or more of said openings being positioned for alignment with a corresponding channel in the base as shown in at least Fig. 2A;  a grip (channels, 520) for removably securing the compression member to the base such that when a compressible sheet (lamina, 212 and 514) is positioned across the channel between the base and the compression member and fixed by the grip as discussed in at least paragraphs 94 and 108 and shown in at least Figs. 2A and 5A, parts of the compressible sheet are compressed between the base and the compression member to form a seal between the base and the compression member and the compressible sheet and walls of the base form one or more wells (donor wells, 524) containing the reagent as discussed in at least paragraphs 96 and 108.
Newsam does not explicitly disclose wherein, the apparatus further comprises one or more spacers positioned between the base and the compression member which sets the distance between the base and the compression member to control the compression on the compressible sheet and the tension across the surface of the sheet where it forms part of the well.

Absent unexpected results, it would have been obvious to one of ordinary skill in the art to modify Newsam with one or more spacers as taught by Oprandy to provide correct and accurate alignment and registry of the base and compression member in order to ensure uniformity of the pressure applied across the compressible sheet.
Newsam in view of Oprandy does not explicitly disclose wherein, the one or more spacer is positioned between the base and the compression member.
As to controlling the compression on the compressible sheet and the tension across the surface of the sheet where it forms part of the well, Newsam discloses wherein, the apparatus further comprises a tensioner (pillars, 518; screws, 519;) which applies a tensile force across the surface of the compressible sheet (By tightening clamping screws (519) mounted though the upper face of the vertical pillars a uniform clamping pressure may be applied to the circuit wiring plate (513), donor plate (530), lamina (514) and receptor plate (515), keeping this assembly together and ensuring sealing of the lamina at the perimeter of each donor well (524) and receptor well (527).) as discussed in paragraphs 108-109.
Therefore, the device disclosed by Newsam in view of Oprandy is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure the device of Newsam in view of Oprandy is capable of providing the operating conditions as listed in the intended use section of the claim.
In other words, absent evidence to the contrary, the device disclosed by Newsam in view of Oprandy would be able to perform the same functions.
claim 3, Newsam discloses wherein, the compressible sheet is a natural membrane as discussed in at least paragraph 66.
Regarding claim 4, Newsam discloses wherein, the compressible sheet is skin as discussed in at least paragraph 66. 
Regarding claim 5, Newsam discloses wherein, the skin is human, murine or porcine skin as discussed in at least paragraph 66.
Regarding claim 7, Newsam discloses wherein, the channel is cylindrical in shape as discussed in at least paragraph 96.
Regarding claim 9, Newsam discloses wherein, the grip (channels, 520) comprises one or more fixings (pins) and which connect the compression member (receptor plate, 513) to the base (donor plate, 530).
Regarding claim 10, Newsam does not explicitly disclose wherein, the grip comprises a snap fit connection which connects the compression member to the base. 
Oprandy discloses a grip comprises a snap fit connection (Alignment device 24a and b help to align section 20 and 30 so the wells 27 are aligned.) which connects the compression plate (section 20) to the base (section 30) as discussed in at least Col. 4, lines 12-14 and shown in Figs. 4b and 4c.
Absent unexpected results, it would have been obvious to one of ordinary skill in the art to make a simple substitution of one known element for another thus, it would have been prima facie obvious to modify Newsam with a snap fit connection as taught by Oprandy.
Regarding claim 12, Newsam discloses wherein, the base (donor plate, 530) comprises one or more base holes (channels, 520) positioned for alignment with one or more 
Regarding claim 13, Newsam discloses wherein, the grip comprises a fixing which is sized to connect the one or more compression member through hole to an aligned base hole (the embodiment illustrated in FIG. 5 are further provided with two channels (520) for locating pins which may be used to ensure correct and accurate alignment and registry of the various plates and lamina) as discussed in at least paragraph 108 and shown in Figs. 5A and 5B.
Regarding claim 14, the device disclosed by Newsam in view of Oprandy is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure the device of Newsam is capable of providing an even tensile force across the skin sample in view of paragraph 105-106 of Newsam in view of Oprandy discloses various embodiments for applying uniform pressure.
Additionally, it is noted that apparatus claims cover what a device is, not what a device does. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
Regarding claim 17, Newsam does not explicitly disclose wherein, the one or more spacer creates a distance between the base and the compression member which is uniform across the surface of the apparatus.
Oprandy discloses one or more spacer (O-ring 25a and 25b) creates a distance between section 20 and section 30 uniform across the surface of the apparatus as discussed in at least Col. 4, lines 5-12 and shown in Figs. 4b and 4c.

Regarding claim 18, Newsam in view of Oprandy does not explicitly disclose wherein, the one or more spacer creates a distance between the base and the compression member which is greater at one part of the apparatus than at another.
However, absent unexpected results, it would have been obvious to one of ordinary skill in the art to modify the arrangement of Newsam in view of Oprandy to provide correct and accurate alignment and registry of the base and compression member in order to ensure the desired amount of pressure is applied only to certain portions of the compressible sheet.
Regarding claim 21, Newsam discloses wherein, the apparatus further comprises a fluid cap (516) for introducing a fluid into the well ( …the cylindrical rod (516) is mounted in a cylindrical channel through the receptor plate that runs parallel to, and directly beneath, a row of receptor wells. In the cylindrical rods (516) are provided a set of channels (532), in number and disposition such that there is one for each receptor well. In the FIG. 5A the channels (532) are aligned with the receptor wells. The cylindrical rod (516) may be rotated by means of a lever (533) to cause a seal in each of the receptor wells, as illustrated in FIG. 5B. If the device is inverted relative to the orientation depicted in FIG. 5A the channels in the bar will then be above the receptor wells. The receptor wells (527) may then be filled with fluid through the continuation of the receptor well on the other side of the rod (528), to a level part-way into the channels in the bar.) as discussed in at least paragraph 109.
claim 23, Newsam discloses wherein, the fluid cap comprises an inlet located at a first position on the (top surface of channels 532) fluid cap and an outlet located at a second position on the (bottom surface, 528) fluid cap as discussed in at least paragraph 109 and shown in Figs. 5A and 5B.

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Newsam US 2007/0183936 in view of Oprandy US 5,039,493 as applied above to claims 1, 3-5, 7, 9-10, 12-14, 17-18, 21 and 23.
Regarding claim 8, Newsam does not explicitly disclose wherein, the channel is cuboid, conic, or has a polygonal cross section. However, the shape of a device component has been held to be a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed microstructure was significant. See MPEP §2144.04 (IV)(B). Therefore, one having ordinary skill in the art would have found it obvious to make such a change as a mere alternative and functionally equivalent channel shape and since the same expected communication would have been achieved.  The use of alternative and functionally equivalent shapes would have been desirable to those of ordinary skill in the art based on the desired device configuration. See MPEP §2144.04 (IV)(B).
Regarding claim 11, Newsam does not explicitly disclose wherein, the grip comprises a magnetic connection which connects the compression member to the base. However, Newsam does provide a functional equivalent (pins and channels 520) as discussed in at least paragraph 108. Therefore, absent unexpected results, it would have been obvious to one of ordinary skill in the art to make a simple substitution of one known element for another.


Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 

/LYDIA EDWARDS/Examiner, Art Unit 1796